Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Detailed Action
This is in response to the amendment filed 05/25/2021. 

Allowable Subject Matter
Claims 1, 2, 4-15, 17-27 are allowed.
The following is an examiner’s statement of reasons for allowance: claims 1, 27 has been amended to recite the anchor struts are formed from a single tube or sheet, and the distal face having a lower porosity than the proximal face.
Glassman fails to disclose any difference in porosity.
While Okada does discloses a similar device with a distal face having a lower porosity than the proximal face, it requires the use of operation 3 line to open and close the struts of the cage.
If it the porosity of the distal portion where changed as taught by Okada, the tether to open and close it would be absent. Furthermore, the portion of Glassman which includes a similar tether structure is not a distal portion as recited in the claim. Okada discloses the method of operation of the portion is be expanded so the struts can spread apart and then collapsed. See col. 5, lines 22-54 of Okada.  Glassman discloses the anchor and distal portions are capable of expanding and contracting, but its incidental.  See col. 3, lines 62-67. It’s unclear that the struts disclosed by Glassman would be able to spread apart enough so as to be capable to still capture debris as it is intended to used with the lower porosity taught by Okada.
The mere fact that references can be combined or modified does not render the resultant combination obvious unless  **  > the results would have been predictable to one of ordinary skill in the art. KSR International Co. v. Teleflex Inc., 550 U.S. ___, ___, 82 USPQ2d 1385, 1396 (2007)
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICHARD G LOUIS whose telephone number is 571-270-1965.  The examiner can normally be reached on Monday – Friday, 9:30 – 6:00 pm. 
please contact the examiner’s supervisor, Jackie Ho at 571-272-4696.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
If there are any inquiries that are not being addressed by first contacting the Examiner or the Supervisor, you may send an email inquiry to TC3700_Workgroup_D_Inquiries@uspto.gov.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


	
	/RICHARD G LOUIS/             Primary Examiner, Art Unit 3771